The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a debonder composition for absorbent paper manufacture of structure including a zwitterionic imidazolinium surfactant in admixture with a nonionic surfactant, wherein the zwitterionic surfactant is of claimed formula (I) and wherein the nonionic surfactant is selected from alkoxylated fatty acids and alkoxylated fatty alcohols (claim 1); a method of making an absorbent sheet per steps claimed incorporating debonder composition of claim 1 (claim 7). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190. 



/MARK HALPERN/Primary Examiner, Art Unit 1748